DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 2, 4 – 11, and 13 – 15 are presently pending and have been examined.
Claims 3 and 12 are cancelled. 
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Applicant argues that the features of claim 1 are not an abstract idea of organizing human activity. Applicant points to [0186] and [0187] and [0194] of the specification to note the significance of the features of the claim. Applicant argues that the improvement or advantage to the claimed invention is found in [0194] to “reduce the possibility that the conference plan has to be changed after once the conference plan has been allocated.” Applicant concludes that based on the newly added claim limitations integrate the abstract idea into a practical application due to this advantage of the claimed invention. Examiner disagrees as the newly added claim limitation further recites abstract ideas. The proposed amendments do not add any additional elements that are able to integrate the abstract idea into a practical application. The fact that the new limitation recites a candidate group including candidates rather than a single candidate is inconsequential to the analysis. Further outputting the identified candidate group in order of usage frequency as candidates and allocating the demand to the space of a candidate of the candidates group selected by a user who generates the demand, remains a certain method of assigning reservations, which is the management of interactions between people, and process of organizing reservations. This method of managing personal behaviors of people (receiving demand, allocating the demand) and the commercial process of managing reservations is a certain method of organizing human activity.  
 The claims are rejected under 35 U.S.C. 101 as being patent ineligible because they are directed to an abstract idea without significantly more.   The claims recite a method, which is a statutory category of invention. However, the bulk of the claim language recites an abstract idea by setting forth and describing steps and mental processes to manage and organize room or space reservations. Absent recitation of “executed by a computer” in the preamble, the remaining steps can be performed in the human mind or using pen and paper. Furthermore, the remaining steps describe certain methods of organizing human activity as the claim limitations recite steps to manage allocating reservations to room spaces. The mere recitation of the computer does not integrate the abstract idea into a practical application because it is recited once at a high level of generality in such a way that it amounts to implementation of the abstract idea using a generic computer. As Applicant has admitted in Applicant’s arguments the improvement here is to the business process of allocation of room reservations for people. Therefore, Examiner maintains the rejection under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 4 – 11, and 13 – 15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claims recite:

Claim 1-  a method, comprising, receiving a demand for allocating a predetermined event to one of a plurality of frames; specifying a plurality of candidates that each has a free space based on information that specifies one or more candidates included in the demand, the free space being an available time frame that is not occupied by a booking; setting a weight for the free space in each of the plurality of candidates based on usage frequency of each of the candidates the usage frequency of each of the specified plurality of candidates being specified by referring to information on usage frequency of each of a plurality of frames in the past; correcting a size of the free space in each of the plurality of candidates using the weight corresponding to each of the plurality of candidates; identifying, from among the plurality of candidates, a candidate group including candidates whose space is smaller than another space of another candidate included in the plurality of candidates when allocating the predetermined event to the candidate based on the corrected free space in each of the plurality of candidates; outputting the identified candidate group in order of the usage frequency as candidates of  allocating destination of the predetermined event; and allocating the demand to the space of a candidate of the candidates group selected by a user who generates the demand. 

The above claim language recites certain method of organizing human activity as it sets forth and describes sales activities, managing relationships between people and commercial interactions. Furthermore, identifying a candidate whose space is smaller than another space is a mental process as it can be done by the human mind or using pencil and paper. 


 This judicial exception is not integrated into a practical application because the incorporation of the single additional element, the computer which executes the method, amounts to mere instructions to apply or perform the exception using generic computer implementation. Generic computer implementation of the abstract idea does not impose a meaningful limitation on the abstract idea. 
Outputting the identified candidate is furthermore extra-solution activity that is well-understood routine and conventional extra solution activity. See, pertinent guidelines in MPEP 2106.05(d)(II), which are instructive: the courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere generic computer implementation of the abstract idea does not provide an inventive concept. Therefore, claim 1 is ineligible. 
Claims 2, 4, 5, and 6 merely further narrow the abstract idea. As the claims recite an abstract idea for the same reasons provided with respect to claim 1 and contain no further additional elements, the claims are not integrated into a practical application and do not amount to significantly more than the abstract idea. Consequently, claims 2 – 6 are likewise ineligible. 
Claims 7 and 8 recite an abstract idea for the same reasons provided with respect to claim 1. Claims 7 and 8 recite a single further additional element: a terminal device. The terminal device and computer, individually and in combination fail to integrate the abstract idea into a practical application. Recitation of the terminal device, like that of the computer of claim 1, amounts to generic computer implementation of the abstract idea and thus, does not impose a meaningful limitation on the claim, does not integrate and does not provide an inventive concept such that the claim amounts to significantly more than the abstract idea. Therefore claims 7 and 8 are ineligible. 
Claims 9 and 10 are substantially similar to claim 1. Claims 9 and 10 recite an abstract idea as they both set forth or describe mental processes and certain methods of organizing human activity for the same reasons provided above with respect to claim 1. 
Claim 9 recites an additional element – a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process. Claim 10 recites an additional element—an information processing device comprising a memory and a processor coupled to the memory. 
These additional elements fail to integrate the abstract idea into a practical application as they do not impose a meaningful limitation on the claims. The non-transitory computer readable medium storing a program of claim 9 and information processing device of claim 10 are both recited at a high level of generality and amount to mere instructions to perform the abstract idea using generic computer implementation. 
For those same reasons, the claims do not amount to significantly more than the abstract idea as generic computer implementation of the abstract idea does not provide the basis for an inventive concept. Thus, claims 9 – 10 are ineligible. 
Claims 11 and 13 – 15 merely further narrow the abstract idea. As the claims recite an abstract idea for the same reasons provided with respect to claim 9 – 10 and contain no further additional elements, the claims are not integrated into a practical application and do not amount to significantly more than the abstract idea. Consequently, claims 11 and 13 – 15 are likewise ineligible. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-20200311635-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628
	/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628